Appeal from a judgment of Supreme Court, Monroe County (Mark, J.), entered September 11, 2001, convicting defendant after a jury trial of criminal sale of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment entered upon a jury verdict convicting him of criminal sale of a controlled substance in the third degree (Penal Law § 220.39 [1]). Contrary to the contention of defendant, his motion to suppress identification testimony was properly denied without a hearing. “The information presented to the motion court clearly established that the viewing of defendant by the observing officer in this observation sale case was a confirmatory identification for which no Wade hearing was required” (People v Davis, 289 AD2d 134, 135 [2001], lv denied 97 NY2d 753 [2002]). The sentence is not unduly harsh or severe. Present—Pine, J.P, Wisner, Hurlbutt, Gorski and Lawton, JJ.